Citation Nr: 1725438	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-34 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher rate of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

R. Dodd, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to April 1971, as well as additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In January 2015, the Veteran and his wife appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This claim was previously before the board in June 2015, at which time the Veteran's claim for entitlement to SMC based upon aid and attendance was granted.  However, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), alleging entitlement to even higher evaluations.  A Joint Motion for Remand (Joint Motion) was granted by the Court in December 2016 and this claim has once again returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2016 Joint Motion, it was noted that the Board did not provide adequate reasons and basis for its decision to use the results of a October 2012 VA examination for housebound status and aid and attendance.  In particular, it was noted that the 2012 examination report did not attribute the Veteran's incapacity to specific service connected disabilities, which if accomplished could show entitlement to an even higher rate of SMC than the Board awarded.  
Accordingly, the Veteran's claims file should be returned to the 2012 VA examiner so that an addendum opinion may be provided in which the Veteran's service-connected disabilities are separately attributed to the symptoms which give rise to the Veteran's need for regular aid and attendance.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and additional treatment records he would like considered in connection with the matter, which records should be sought.  

2. After any additional records are associated with the file, return the claims folder to the October 2012 VA examiner for housebound status and aid and attendance if available, or to another equally qualified examiner. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

After full review of the claims file, the examiner should provide a supplemental opinion to identify the service connected disability or combination of service connected disabilities that created the Veteran's need for aid and attendance.  If the need for aid and attendance is considered to have been caused in whole or in part by non-service connected disabilities, that should be indicated, with the non-service connected disability and its symptoms/consequences identified.   

3. Review the evidence of record and re-adjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




